Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 28, 2018, is being examined under the first inventor to file provisions of the AIA .   Claims 1-23 were pending and were examined on 2/12/2020. A Final office action in response to Applicants amendment and arguments dated 5/11/2020 was mailed on 6/18/2020. Prosecution continued and a Non-Final office action in response to a request for continued examination under 37 CFR 1.114 was mailed on 10/7/2020. Claims 1-2, 4-9, 11-16, 18-19 and 21-23 were examined. This office action is in response to Applicants submission dated 1/7/2021. Claims 1-2, 4-9, 11-16, 18-19 and 21-23 are pending and being examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-9, 11-13, 15-16, 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hartig et al (US 5683548) in view of Valery Godyak (US 8444870).

an antenna unit including a plurality of antenna coils configured to generate plasma from the process gas (54, 56); and a magnetic structure disposed on the cover (58) including a magnetic wall disposed between the plurality of antenna coils (60, 62), and wherein the antenna unit comprises: a first antenna coil having a ring shape (54); and a second antenna coil disposed outside the first antenna coil and having a ring shape (56). (Also see Col 5 lines 20-30).
Regarding the limitation of a first magnetic wall and second magnetic wall Hartig discloses a single wall. Hartig et al do not disclose that the distance to magnetic wall is no more than the thickness of coil.
Valery Godyak discloses a similar plasma apparatus with a first ring shaped antenna coil and a second ring shaped antenna coil (Fig 2-180), where in there are two walls between the two coils (160). Also the walls are disposed close to respective coils. The magnetic walls just like in Hartig provide shielding between the two.
Valery Godyak also discloses the thickness of the coil being much greater than the distance to the magnetic wall (Fig 2).

Regarding claims 2, 4-6, 16 the wall is higher than the coils. (Hartig et al)
Regarding claims 7 and 19 the magnetic walls are ring shaped to conform to the coils (Fig 5).
Regarding claim 8 coils and magnetic walls are concentric.
Regarding claim 9 although no height is mentioned, the height does not appear to be less than 20 times the thickness. It is however noted that such parameters are optimizable, in this case to make sure degree of magnetic shielding is enough to eliminate interference.
Regarding claim 11 the permeability of ferrite is more than 10 in conventional units.
Regarding claim 12 there is a third coil (Fig 1) which could be treated similarly and therefore third or fourth walls. 
Regarding claims 13 and 22, Valery Godyak discloses upper magnetic wall over second and third vertical walls.
Claims 13 and 22 are also rejected under 35 U.S.C. 103 as being unpatentable over Hartig et al (US 5683548) and Valery Godyak (US 8444870) in view of Ishii et al (US 5795429).

It would have been obvious for one of ordinary skill in the art at the time of invention to modify magnetic walls to a shape for confinement of magnetic field to be exposed only to plasma. 
Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hartig et al (US 5683548) and Valery Godyak (US 8444870) in view of Banna et al (US 20130105086).
Regarding claimed inclination in these claims, it is noted that inclination of magnetic wall for close confinement was well known. For example Banna et al disclose same in Fig 8. 
It would have been obvious for one of ordinary skill in the art at the time of invention to modify magnetic walls to a shape for confinement of magnetic field to be exposed only to plasma.

Response to Amendment and arguments
Applicant argument regarding the amendment are not persuasive.
The references of Hartig et al and Valery Godyak disclose the claim limitations now added by way of amendment. Valery Godyak discloses several embodiments. Applicant points to an embodiment which discloses dielectric window having recess. This disclosure does not have any relevance to the issue of thickness of coil and distance to magnetic structure. Specification of the application did not provide reason for the comparison. However one of ordinary skill would understand that increasing the thickness of the coil would be favored since that would allow more current. One of ordinary skill would also understand that shortness of distance would allow 
Rejection stays.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716